Case 8:19-bk-10177-MGW Doc4 Filed 10/28/19 Page1of9

Fill in this information to identify your case: F | L FE D

Debtor 1 Diane (on @ Nopksns mg ast 28 MN & 55

 
   

  

‘ . | Fey U.S. BANMEDE Bis an amended
Debtor 2 ‘S Hop! , PADDLE TUSTRICT OF below the
(Spouse, if filing) First Name Middle Name Last TA p, Y

fons of the plan that have

been changed.
United States Bankruptcy Court for the: { ¥ viddle_ District of Elo io i {« de

(State)

 

 

Case number
(If known)

 

 

 

 

Official Form 113
Chapter 13 Plan 42:17

ED ~~

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with tocal rules and judicial rulings may not be confirmable.

in the follawing notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this pian carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one.

If you oppose the ptan’s treatment of your ciaim or any provision of this plan, you or your attomey must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, uniess otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confinm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan

includes each of the following items. if an item is checked as “Not included” or if both boxes are checked, the provision will
be ineffective if set out jater in the plan.

 

 

 

 

 

4.1 | A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial CF included a Not included
payment or no payment at ail to the secured creditor

1.2 | Avoidance of a judiciai lien or nonpossessory, nonpurchase-money security interest, set out in C} inctuded R Not included
Section 3.4

1.3 | Nonstandard provisions, set out in Part 8 O inctuded | Not included

 

 

 

 

Ee ein Payments and Length of Pian

2.1 Debtor(s) will make regular morn io the trustee as follows:

$ Y (OS Bb per. for (00 months

[and $ per for months.) /nsert additional lines if needed.
If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Chapter 13 Plan Page 1

 
coo Diane pr tctro opt Rw Deca File ONO NI OE thio HROOCs Maw poc4 Filed 10/SBPra’Rage-26f9 —___

2.2 Regular payments to the trustee will be made from future income in the following manner:

Check aif that apply.
U2 Debtor(s) will make payments pursuant to a payroll deduction order.
Debtor(s) will make payments directly to the trustee. H

LA) Other (specify method of payment):

 

2.3 Income tax refunds.
Check one.
(J Debtor(s) will retain any income tax refunds received during the pian term.

A] Debtor(s) will supply the trustee with a copy of each income tax retum filed during the plan term within 14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

| Debtor(s) will treat income tax refunds as follows:

 

 

 

2.4 Additional payments.
Check one.
None. if “None” is checked, the rest of § 2.4 need not be completed or reproduced.

() Debtor(s) will make additional payment(s} to the trustee from other sources, as specified below. Describe the source, estimated amount,
and date of each anticipated payment.

 

 

:
:
i
3
a

 

2.6 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $

Treatment of Secured Claims

3.1. Maintenance of payments and cure of default, if any.

Check one.
[I None. if ‘None’ is checked, the rest of § 3.1 need not be completed or reproduced.

The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor{s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated. Uiniess otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay 2
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this ‘
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Collateral Current installment Amount of Interest rate on Monthly plan Estimated total
payment arrearage {if arrearage payment on payments by
{ineluding escrow ) any) {if applicable) arrearage D. trustee :
‘ 6d t .
Roundeoint lromk- = 5 171 BO sSISS° AQ» 585.92 s {80 391%
Disbursed by: é
LJ Trustee

‘BA Debtor(s)

C ui Trucle 5 "790° sd 10° Cx» sao? 3/0AU4.G)

Disbursed by:
L Trustee

34 Debtors) y go
Insert additional claims as needed. | ”) goo oO 0 oO Oo 6 ‘
ida Motor hraefta! Debtor 78° SS &

Official Form 113 Chapter 13 Plan Page 2

 
aw Diana Mecie Heakiniaw poe4 ried 10/2889" Page-3-of ¢———

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

BkNone. if None’ is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 7 of this plan fs checked.

LJ The debtor{s) request that the court determine the value of the secured claims listed below, For each non-governmental secured claim
listed below, the debtor(s) state that the value of the secured claim shouid be as set out in the column headed Amount of secured
claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
pian. if the amount of a creditor's secured claim is listed below as having no vaiue, the creditor's allowed claim wiil be treated in ts entirety
as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
proof of claim controls aver any contrary amounts fisted in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the undertying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 

 

 

 

Name of creditor Estimated amount Collateral Value of |§ Amount of Amount of interest Monthty Estimated total
of creditor's total collateral claims seniorto secured claim rate paymentto of monthly
clalm creditor's claim ereditor payments

$ $ $ $ _ % $. $
§ 3 $ $s __ % $ $.

 

 

 

 

insert additional claims as needed.
3.3 Secured claims excluded from tt U.S.C. § 506.
Check one.
vere if “None” is checked, the rest of § 3.3 need not be completed or reproduced.

The claims listed betow were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

{2} incurred within t year of the petition date and secured by a purchase money security interest in any other thing of vatue.

These claims wilt be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadiine under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s),

Name of creditor Collaterat Amount of claim interest Monthly plan Estimated total
rate payment payments by trustee

3 % § §
Disbursed by:

C] Trustee
Debtor(s)

$ % + $
Disbursed by:

) Trustee
() Debtor(s)

 

nsert additional claims as needed.

Official Form 113 Chapter 13 Plan Page 3

 
  

3.4 Lien avoidance.

Check one.
one. if “None” is checked, the rest of § 3.4 need not be completed ar reproduced.

Hed 10/28FT9""'Page4-ef 9——__

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

U) The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The

amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.

§ §22¢f} and Bankruptcy Rute 4003(q). if more than one lien is to be avoided, provide the information separately for each lien.

Information regarding judicial Calculation of lien avoidance
lien or security interest

- f li
Name of creditor a. Amount of lien $
b. Amount of all other Jiens $
Collateral c. Value of claimed exemptions +$
d. Total of adding lines a, b, and ¢ $
Lien identification (such as @. Value of debtor(s)’ interest in -§
judgment date, date of lien property
recording, book and page number}
f. Subtract line e from line d. $

Extent of exemption impairment
(Check applicable box):

C) Line fis equal to or greater than line a.

The entire lien is avoided. (Do not complete the next column.)

(J Line fis less than line a.

A portion of the lien is avoided, (Compiete the next column.)

 

insert additional claims as needed.

3.5 Surrender of collateral.

Check one.
3 none if “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

Treatment of remaining
secured claim

Amount of secured claim after
avoidance (line a minus line f)

$

Interest rate (if applicable)

%
Monthly payment on secured
claim
5.

Estimated total payments on
secured claim

$

L) The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under t1 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor Collateral

 

 

 

 

 

insert additional claims as needed.

Official Form 113 Chapter 13 Plan

Paae 4

 

errs

 

(OF RMN ABI hoa ng eH ane ria MRE 6 TR

paregteewnie

ARMA amr egnaen cages

see ame TaN TE

PALM RE ON RMP VENT CMTE eB OI BON

PA eeepihen at here t

ames
  

Debtor

Cr Treatment of Fees and Priority Ciaims

4.1 General

iled 10/8719" Page 5-ef g————

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

4.2 Trustee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 5 S % of plan payments; and
during the plan term, they are estimated to total §

4.3 Attorney’s fees
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ & .

4.4 Priority claims other than attorney's fees and those treated in § 4.5.
Check one.
LJ None. if “None” is checked, the rest of § 4.4 need not be completed or reproduced.

N The debtor(s) estimate the total amount of other priority claims to be a 8 ) . 3E

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check ane.
one. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

(CJ The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed toa
governmental unit and will be paid less than the full amount of the claim under t1 U.S.C. § 1322(a)(4). This pian provision
requires that payments in § 2.7 be for a term of 60 months: see 11 ULS.C. § 1322fa)(4).

Name of creditor Amount of claim to be paid

insert additional claims as needed.

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. {f more than one option is checked, the option
providing the iargest payment will be effective. Check aff that apply.

x The sum ots 103Q 0S ~~ (oO « BO sf

a % of the total amount of these claims, an estimated payment of $

 

() The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ .
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

Official Form 143 Chapter 13 Plan Page 5

 

 

eros

 

 

 

  

SST My RNR
  

iled 10/98/19" Page-6-ef-g

§.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
“Fone. if “None” is checked, the rest of § 5.2 need not be completed or reproduced,

LJ The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims fisted below
on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

 

 

Name of creditor Current Installment Amount of arrearage Estimated total
payment to be paid payments by
trustee
$ $ $
Disbursed by:
LJ Trustee
LY Debtor(s}
$ $ $
Disbursed by:
C Trustee
QL] Debtoris)

insert additional claims as needed.

6.3 Other separately classified nonpriority unsecured claims. Check one.
x None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.

C) The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

 

 

Name of creditor Basis for separate classification Amount to be paid Interest rate Estimated totai
and treatment on the claim (if applicable) amount of
payments
3 fo $
$ % $

 

 

insert additional claims as needed.

ea Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected. Check one.

None. if “None” is checked, the rest of § 6.7 need not be completed or reproduced.

LJ Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject

to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Official Form 113 Chapter 13 Pian Paae 6

samtere

foun eT

lenges ete pen

revencppasetodiey Uo eke ft hag stig

:
i
t
;

 

exe

or Ree eS Sg TERRE OETA RTS EPP ETNIES OT

ena rem ene gee By

rapmypatse rear ae

[Rt etepatensteee
 
  

Debtor di Ann iled 10/26#ra"*eRage 7 of 9

 

 

 

 

 

 

Name of creditor Description of leased Current installment Amount of Treatment of arrearage Estimated total
property or executo ment arrearage to payments by
contract "y Pay be paid (Refer to other plan trustee
section if applicable)

$ $ $
Disbursed by:
QO Trustee
QO) Debtor(s)
$ $ $
Disbursed by:
QO Trustee
O) Debtor(s)

insert additional contracts or leases as needed.

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

it
>: plan confirmation.

L) entry of discharge.
C] other:

Ea Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

 

ETP c my Ae

Xone if “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3075(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this pian are ineffective.

The following pian provisions will be effective only if there is a check in the box “included” in § 1.3.

 

 

 

 

 

 

revert ae

RAS OAR oR Speen nga egies

Official Form 113 Chapter 13 Plan Paae 7

stat
mobliana Wards meals adéw—pec4—Filed 10/Seerg™Page-c-efg————
Ca Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s} do not have an atfomey, the Debtor(s} must sign below; otherwise the Debtor(s} signatures are optional The attomey for the Debtor(s), if any
must sign below.

* Dione Ryo
Signature of Debtor ~~

Executed on (O a)

MM / OC }

 

 

x Date

Signature of Attorney for Debtor(s) MM / DO /YYYY

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in Official Form 113, other than any nonstandard provisions Included in Part 8.

Official Form 113 Chapter 13 Plan Paae 8

a

 

AT PEV BOP AESTEOT TTT OTA SOAR A PTTL ee an Tae AAR NAN dan ANEW ARRON

weipnprea rs

ee Ren TR RR OMT RRR CE OE RMIT ep capa

Shan pave amppensa goats eo
Case 8:19-bk-10177-MGW Doc4 Filed 10/28/19 Page 9of9

Exhibit: Total Amount of Estimated Trustee Payments

j.

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

Maintenance and cure payments on secured claims (Part 3, Section 3.7 total $ S 9
Modified secured claims (Part 3, Section 3.2 fotah $ a

Secured claims excluded from t1 U.S.C. § 506 (Part 3, Section 3.3 total $ Q

Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) 3 Q

Fees and priority claims (Part 4 fotal <Q

Nonpriority unsecured claims (Part 5, Section 5.7, highest stated amount) $ § 4 Sc ) Sy

Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ Oy
Separately classified unsecured claims (Part 5, Section 5.3 total) $ Q
Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $

Nonstandard payments (Part 8, total) + s Q
Total of lines a through j $ Y los i iS

 

 

 

 

Official Form 113 Chapter 13 Plan — Exhibit Page 1

 

sige PT Re ALE AAT I

athe artes meme ET

ara ra

a oe ee ee
